Order entered February 14, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01313-CV

                           INSURANCE ALLIANCE, Appellant

                                             V.

                      LAKE TEXOMA HIGHPORT, LLC, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                          Trial Court Cause No. 08-0604-397

                                         ORDER
       The Court has before it appellant’s February 12, 2013 second agreed motion to extend

time to file appellant’s brief. The Court GRANTS the motion and ORDERS appellant to file its

brief by March 20, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE